DETAILED ACTION
This action is responsive to the application filed 4/7/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-10, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, et al., U.S. PGPUB No. 2016/0259501 (“Nagarajan”), in view of John, et al., U.S. PGPUB No. 2012/0036448 (“John”).
Nagarajan teaches a system and method for adapting interfaces to user needs. With regard to Claim 1, Nagarajan teaches a system for adaptive user interfaces, comprising:
a user interface output component including instructions executable by a processor to output a first user interface to at least one output device (Fig. 1: computer system 104 includes application 112 with user interface 106);
an input tracking component including instructions executable by the processor to register user actions received from an input device configured to receive input user actions from a user interacting with the first user interface ([0042] describes that the user input history module receives new user inputs and registers the inputs along with corresponding application states in the user input history module);
generate an adapted user interface based on the user experience level, one or more user groupings, and a prediction of a next intended action, the prediction of the next intended action based at least in part on the registered user interactions ([0044] describes that user experience is adapted based on user input, which includes new user input received as described at [0042]. [0066]-[0067] describe that a user attaching documents to emails to certain clients, or a series of menu choices can be predicted based on a user carrying out those activities. [0068] further describes the 
the user interface output component outputs the adapted user interface ([0020] describes that modified user interface elements are output to the user in the specified interface).
Nagarajan, in view of John teaches a user experience learning component including instructions executable by the processor to assign and/or update one or more user groupings based on current usage factors of the user, historical usage factors of the user, a user profile of the user, and additional characteristics of the user including a current situation of the user.
Nagarajan teaches at [0068] that users can be grouped into cohorts, based on profile and user behavior data. John teaches a system and method for adapting user interfaces. [0018]-[0021] describe that user activity information, user profile data, and other system data can be gathered, and used by models to group users into one or more groups. Specific behaviors of members of the group are subsequently monitored, and used to drive adaptive systems for user interfaces. [0058] describes that behaviors can be continuously monitored for the purpose of continually updating interface adaptations, as well as for re-evaluating the makeup of the groups themselves.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine John with Nagarajan. John at [0005] describes that the background of the invention is such that entities struggle to enhance user experience to meet various needs of various users; the grouping methods described therefore are aimed at enhancing user experience through better customized interface. Therefore, one of skill in the art would seek to 
Claim 10 recites a method substantially the same as a method carried out by the system of Claim 1, and is similarly rejected. Claim 18 recites a method substantially the same as a method carried out by the elements of the system of Claim 1 as a user interacts with them, and is likewise rejected.
With regard to Claim 5, Nagarajan teaches that the first user interface is associated with a software application, wherein the current usage factors of the user include one or more factors relating to the user interacting with the first user interface during a current session, and wherein the historical usage factors include factors relating to the user interacting with the first user interface and one or more second user interfaces associated with the software application and/or other software applications in a suite of software applications during one or more prior sessions. [0025] describes that the user input history model receives all of user input provided to an application. [0028]-[0040] describe a variety of input factors gathered in relation to user sessions of interacting with an application.
With regard to Claim 6, Nagarajan teaches an action automation component that determines if the prediction of the next intended action is an action that is easily reversible and has an obvious effect to the user; and, if so, automates the next action such that the system performs the action without requiring explicit user input. [0066] describes that the system can automate attaching of documents to a message to be sent to particular users, upon observing repeatedly that a user does so. The system is further capable of deciding whether to do so 
With regard to Claim 8, John teaches that the user interface adaptive component includes further instructions executable by the processor to adjust a user interface paradigm based on the user profile, device information, the current usage factors of the user, and the historical usage factors of the user. [0042]-[0043] describe that an interface is managed using user interactions, a set of user behaviors recorded over multiple domains, user characteristics, and product ownership information. Fig. 3 describes that a customized interface for a user in a group can be applied in a second domain.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine John with Nagarajan. John at [0005] describes that the background of the invention is such that entities struggle to enhance user experience to meet various needs of various users; the grouping methods described therefore are aimed at enhancing user experience through better customized interface. Therefore, one of skill in the art would seek to modify Nagarajan by incorporating the user grouping methods described in John, in order to further enhance user experience by providing better customized interfaces through a more thorough grouping process.
With regard to Claim 9, Nagarajan teaches that the user profile includes how often the user interacts with other user interface paradigms, including voice interfaces, mouse-based interfaces, and touch interfaces, and wherein the device information includes the current device being used, devices nearby the user, and remote devices available to the user.

With regard to Claim 13, Nagarajan teaches that the adapted user interface includes user interface hinting, dynamic shortcuts, or automation of specific tasks. [0066] describes both suggesting and automating a task of attaching documents to emails.
With regard to Claim 15, Nagarajan teaches that the user interface hinting includes one or more hint boxes including text, video, and/or audio selected based on the user experience level. [0066]-[0067] describe multiple instances where the system can display a textual message to a user suggesting next steps or optimal usage of the user interface. This is suggested based on observed behavior of a user previously, which then is used to determine what a user experience should be.
With regard to Claim 16, Nagarajan, in view of John teaches entering the current session user interaction history, the retrieved past session user interaction history, and the user profile information into a model trained to output one or more suggestions for adapting the user interface. [0068] describes that users can be grouped into cohorts, based on profile and user behavior data. John teaches at [0018]-[0021] that user activity information, user profile data, and other system data can be gathered, and used by models to group users into one or more 
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine John with Nagarajan. John at [0005] describes that the background of the invention is such that entities struggle to enhance user experience to meet various needs of various users; the grouping methods described therefore are aimed at enhancing user experience through better customized interface. Therefore, one of skill in the art would seek to modify Nagarajan by incorporating the user grouping methods described in John, in order to further enhance user experience by providing better customized interfaces through a more thorough grouping process.
With regard to Claim 17, John teaches that the current session user interaction history and the retrieved past session user interaction history are entered separately into the model. [0058] describes that user inputs are continuously monitored and used to dynamically adjust groups. Therefore, data is entered into the model at different times.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine John with Nagarajan. John at [0005] describes that the background of the invention is such that entities struggle to enhance user experience to meet various needs of various users; the grouping methods described therefore are aimed at enhancing user experience through better customized interface. Therefore, one of skill in the art would seek to modify Nagarajan by incorporating the user grouping methods described in John, in order to 
With regard to Claim 19, predicting a first next intended action of the user based on at least the registered user input actions during the first session and further adapting the first user interface based on the predicted first next intended action of the user during the first session; and predicting a second next intended action of the user based on at least the registered user input actions during the second session and further adapting the first user interface based on the predicted first next intended action of the user during the second session. [0066] describes that a system can adapt interface behavior according to past user inputs; this suggests to one of skill in the art that a determination to automate interface actions can be carried out more than once, using both history and current input information of the types described at [0042]-[0044].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, in view of John, and in view of Sullivan, et al., U.S. PGPUB No. 2005/0015276 (“Sullivan”).
With regard to Claim 2, Sullivan teaches that the user interface presents medical information of a patient; the system includes instructions executable by the processor to determine, via an electronic medical record, that the patient is undergoing a medical emergency and indicate that the current situation of the user is an emergency situation; and the adapted user interface does not include educational tips or help. [0035] describes that a symbol associated with an acute emergency list for patients having a first condition, which then prompts a medical professional to specifically evaluate only the acute emergencies. There are not tips or help displayed, only the acute emergency triage list.

With regard to Claim 3, Sullivan teaches that the user experience learning component assigns the user to a non-typical task/situation user grouping in response to determining that the patient is undergoing the medical emergency. [0035] describes that the medical professional operating the terminal is prompted to evaluate for an acute emergency diagnosis from the presented list of acute emergencies. This assignment is enabled in response to determining an acute medical emergency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sullivan with Nagarajan and John, as Sullivan provides additional helpful adaptive interface elements specifically tailored for a medical setting. Therefore, one of skill in the art would seek to combine Sullivan with Nagarajan and John, in order to better suit adaptive interface systems to medical settings.
With regard to Claim 4, Sullivan teaches that the user interface presents medical information of a patient; the system includes instructions executable by the processor to determine, via an electronic medical record, that the patient is not undergoing a medical emergency and indicate that the current situation of the user is a non-emergency situation; and the adapted user interface includes educational tips or help. [0098] describes that a record 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sullivan with Nagarajan and John, as Sullivan provides additional helpful adaptive interface elements specifically tailored for a medical setting. Therefore, one of skill in the art would seek to combine Sullivan with Nagarajan and John, in order to better suit adaptive interface systems to medical settings.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, in view of John, and in view of Dotan-Cohen, et al., U.S. PGPUB No. 2017/0031575 (“D-C”).
With regard to Claim 7, D-C teaches that the action automation component automates the next action when the next action is an adjustment to a layout of images presented via the first user interface and wherein the action automation component does not automate the next action when the next action is an adjustment to contrast of an image presented via the first user interface. [0058] describes a personalization engine which tailors delivery of content to users, such as in personalized menus as part of user interfaces. [0063]-[0064] describe that a presentation component can determine a device, context, time, user interactions data, and automatically deliver graphical interface features. [0059] describes that the layout of the interface image elements is based on a predicted next user action. The component does not automate settings such as contrast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine D-C with Nagarajan and John. Arranging images in a menu automatically in response to predicted user need relieves users of the burden of arranging and 
With regard to Claim 20, Nagarajan, in view of D-C teaches that predicting the first next intended action of the user based on at least the registered user input actions during the first session further comprises predicting the first next intended action of the user based on patterns and groupings of other users who have interacted with the first user interface in the past; and wherein predicting the second next intended action of the user based on at least the registered user input actions during the second session further comprises predicting the second next intended action of the user based on the user interface interaction history.
Nagarajan teaches at [0066] that predicted next actions can be determined from a user interaction history. D-C teaches at [0022] that probable action sequences can be generated using user interactions from other users similar to a user. Users having features and characteristics in common can be identified, and their interaction histories used in predicting a user’s actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine D-C with Nagarajan and John. [0022] of D-C describes that crowdsourcing interaction information can be used to adapt interfaces for users who do not have an extensive interaction history. Therefore, one of skill in the art would seek to combine D-C with Nagarajan and John, to provide the additional convenience of adaptive interfaces to users about whom there is not enough information to perform useful adaptations.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, in view of John, and in view of Nikovski, et al., U.S. PGPUB No. 2015/0088422 (“Nikovski”).
With regard to Claim 11, Nagarajan, in view of Nikovski teaches that updating the training base with the input action comprises adding the input action to a vector tree formed from a plurality of prior input actions of the user. Nagarajan teaches storing input actions in interaction histories at [0019]-[0021]. Nikovski teaches at [0022]-[0023] that a predictive model can be created using feature vectors corresponding to a state of a user vehicle. [0024] describes that high probability actions are displayed to an operator based on this predictive procedure, which determines user actions based on the processed vectors. [0025]-[0026] describe that states including operator conditions are expressed as vectors, and [0032]-[0033] describe that inputs include observed sequences and timing of operator actions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Nikovski with Nagarajan and John. Nikovski provides details that provide adaptive interfaces using a model that adapts interfaces for car navigation systems. Therefore, one of skill in the art would seek to combine Nikovski with Nagarajan and John, to improve user experience with adaptive interfaces in a car setting.
With regard to Claim 12, Nikovski teaches that providing the prediction of the next user action comprises providing respective probabilities for each of a plurality of possible next actions by comparing the vector tree with previous action vector trees and/or vector trees of other users. [0035] describes that sub-sequences of previous states in a time series of states can be identified as highly predictive of an output variable which needs to be predicted, where [0041]-[0042] describe that the predicted output is the actions a user is most likely to take next through the user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Nikovski with Nagarajan and John. Nikovski provides details that provide adaptive interfaces using a model that adapts interfaces for car navigation systems. Therefore, one of skill in the art would seek to combine Nikovski with Nagarajan and John, to improve user experience with adaptive interfaces in a car setting.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, in view of John, and in view of Carlson, et al., U.S. PGPUB No. 2013/0232074 (“Carlson”).
With regard to Claim 14 Nagarajan, in view of Carlson teaches that the user interface hinting includes highlighting one or more buttons of the adapted user interface, where a level of boldness of each highlighting is based on how likely that button is predicated to be the next user action. Nagarajan teaches at [0066] that the system can identify user actions that can be suggested in response to a particular operation being done within a specified interface for a specified program, here an email composition interface for an email program. [0067] describes suggesting a particular interface button to a user. Carlson teaches at [0027] describes modifying an element to draw a user’s attention thereto by changing a color of the element. Therefore, a button can be highlighted as predicted, where others are not.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine Nagarajan and John with Carlson to highlight adapted interface elements in order to improve user experience by facilitating direction of the user's attention to new or adapted interface elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
1/13/2021